SIMMS, Chief Justice:
Interlocutory certiorari was granted by this Court to review a certified order from the District Court of Tulsa County. Following a pre-trial hearing, the trial court made the following findings and conclusions, which were certified to this Court:
“1. The defendant Sawart Hampton’s acquittal [on charges of first-degree murder and first-degree manslaughter] does not automatically entitle her to the proceeds of the [decedent’s life] insurance policy under 84 O.S.1981, § 231. This section does not require a conviction before the defendant Sawart Hampton is precluded from receiving the benefits under the policy.
2. The defendant Sawart Hampton has the burden of proof by a preponderance of the evidence to show the existence of the insurance contract, the death of the insured covered by the policy, and her status of primary beneficiary under the policy entitling her to receipt of the proceeds. These facts will probably be established by stipulations of counsel.
3. The burden of proof is then on the defendants guardians ad litem and administrator to prove by a preponderance of the evidence that the defendant Sa-wart Hampton is precluded from receiving the proceeds under the policy by reason of her taking or causing to be taken the life of the insured in such a manner as to constitute first degree or second degree murder or first degree manslaughter.”
This Court is asked to reverse the findings of the trial court and declare that under 84 O.S.1981, § 231, a beneficiary’s right to recover insurance proceeds may be denied only if the beneficiary is convicted of the insured’s murder or first-degree manslaughter. Petitioner Sawart Hampton also alleges that the trial court erred in determining that a beneficiary who is acquitted of the insured’s murder or first-degree manslaughter is not automatically entitled to recover the insurance proceeds. Petitioner asserts that, contrary to the trial court’s findings, the beneficiary’s acquittal on criminal charges bars relitigation in a civil proceeding of the issue of whether or not the beneficiary took, or caused to be taken, the life of the insured in such a manner as to constitute murder or first-degree manslaughter.
I.
OPERATIVE FACTS
In 1981, Tony F. Hampton III (husband) entered into a group accidental death and dismemberment policy with State Mutual Life Assurance Company of America (insurance company). Husband named his wife, Sawart Hampton (wife) as beneficiary under the policy.
On or about October 6, 1982, while the policy was in full force and effect, husband died as the result of injuries incurred during a family quarrel.
Wife was arrested and charged with husband’s first-degree murder. On June 23, 1983, prior to the final disposition of wife’s murder trial, insurance company filed an interpleader action in Tulsa District Court. Named as defendants were wife (named beneficiary), Tony F. Hampton, Jr., (Special Administrator of husband’s estate), and State of Oklahoma, ex rel., Department of Human Services, as custodian of the couple’s minor children, Maneerat Lalansad and Tull Hampton (children). Guardians ad litem were subsequently appointed to represent children.
*1030Insurance company did not contest its liability under the policy. However, in order to avoid potential conflicting claims by the named beneficiary, children, and special administrator in light of the circumstances surrounding husband’s death, insurance company paid the $100,000.00 policy limit into court. The trial court, Judge Jane P. Wiseman, then granted insurance company’s motion to be dismissed from further proceedings.
Wife was acquitted on October 21, 1983, of both first-degree murder and the lesser included offense, first-degree manslaughter. Six days thereafter wife filed a motion for summary judgment in the pending interpleader action, asserting that by reason of her acquittal, she was automatically entitled to the insurance proceeds. Wife’s motion was overruled by the trial court.
In February, 1984, a pre-trial conference and hearing were held on the interpleader action. Determining the issues that would be litigated at trial, the trial court made the findings and conclusions that were certified for an interlocutory appeal to this Court.
II.
LEGAL ISSUES
In this case, this Court is asked for the first time to determine whether, under 84 O.S.1981, § 231, a named beneficiary under a life insurance policy who is acquitted of the insured’s murder or first-degree manslaughter is automatically entitled to recover the insurance proceeds, so that relitigation in a civil proceeding of the issue of the beneficiary’s criminal responsibility for the insured’s alleged felonious,1 intentional and unjustified homicide, as distinguished from excusable or justifiable homicide is barred.
Section 2312 (commonly known as the “slayer statute”) provides in pertinent part:
“No person who is convicted of murder in the first degree, as defined in 21 O.S. 1971, Section 701.1, or murder in the second degree, as defined in 21 O.S.1971, Section 701.2, subparagraph 1 or 2, or manslaughter in the first degree, as defined in 21 O.S.1971, Section 711, subpar-agraph 2, under the laws of this state, or the laws of any other state or foreign country, of having taken, caused, or procured another so to take, the life of an individual, shall inherit from such victim, or receive any interest in the estate of the victim, or take by devise or legacy or as a surviving joint tenant, or descent or distribution, from him, or her, any portion of his or her, estate; and no beneficiary of any policy of insurance * * * payable upon the death or disability of any person, who in like manner takes or causes or procures to be taken, the life upon which such policy or certificate is issued, * * * shall take the proceeds of such policy * * *.” [emphasis added]
Wife asserts that under § 231, a beneficiary’s right to proceeds under an insurance policy may be denied only if the beneficiary is convicted of the insured’s murder or first-degree manslaughter. Thus, wife concludes, she is automatically entitled to recover the proceeds under husband’s insurance policy because she has been acquitted of the criminal charges, and the issue of her criminal responsibility for husband’s *1031felonious, intentional and unjustified killing may not be relitigated in a civil proceeding.
III.
WHETHER UNDER § 231 A BENEFICIARY’S RIGHT TO RECOVER INSURANCE PROCEEDS MAY BE DENIED ONLY IF THE BENEFICIARY IS CONVICTED OF THE INSURED’S MURDER OR FIRST-DEGREE MANSLAUGHTER.
In Equitable Life Assurance Society v. Weightman, 61 Okl. 106, 160 P.629 (1916), this Court was for the first, time asked to determine the rights of a beneficiary who had taken the life of the insured. A wife had been convicted of murdering her husband. This Court held that as a result of her act, the wife forfeited her rights as beneficiary under her husband’s insurance policy, and that a constructive trust arose by operation of law in favor of the insured’s estate.
Equitable, supra, was based on common law, since the cause of action arose prior to the effective date of Oklahoma’s slayer statute. The Court recognized the common law maxim that no person should be permitted to benefit from his own wrongful conduct:
“... Human law is the offspring of divine law. One of the strongest principles of that law is compensation. Every man compensates his own wrong. He cannot claim the benefits of it.” 160 P. at 631.
In Goodwin v. Continental Casualty Co., 175 Okl. 469, 53 P.2d 241 (1935), a beneficiary was convicted of manslaughter. Holding that the beneficiary could not recover the proceeds of the insured’s life insurance policy, this Court cited Equitable, supra, and stated:
“It may be conceded that a beneficiary in a policy of life insurance who feloniously takes or causes to be taken the life of the assured is thereby barred from collecting the insurance money; and that such rule applies in the absence of statute and is based upon public policy.” 53 P.2d at 242.
While in both Equitable, supra and Goodwin, supra, the beneficiary had been convicted of killing the insured, the holdings in these cases indicate that it was the beneficiary’s felonious act rather than the fact of the beneficiary’s conviction that this Court found to be determinative.
Neither of these cases, nor the language of § 231 supports wife’s conclusion that a conviction is the only basis for denying a beneficiary’s right to proceeds under an insurance policy. Had the legislature wished to make a conviction of murder or first degree manslaughter of the insured the only basis for denying insurance proceeds to a beneficiary, they could easily have inserted language in § 231 restricting disqualification to only those beneficiaries who are convicted. The statute, however, does not declare such a limitation,
A number of states have enacted statutes similar to § 231 which prohibit a beneficiary convicted of killing the insured from recovering the proceeds under the insurance policy.3 Courts interpreting these statutes have held that the automatic disqualification of a convicted beneficiary is merely an extension of the common law rule that no person should benefit from his own wrongful conduct, and not a limitation or abrogation of that rule.4
Prior to its decision in Harper v. Prudential Ins. Co. of America, 233 Kan. 358, 662 P.2d 1264 (1983), the Kansas Supreme Court had consistently held that under its slayer statute (KSA § 59-513 (1976)) a con*1032viction was required in order to bar a beneficiary from recovering under the insured’s life insurance policy.
In Harper, the Kansas court examined its previous decisions construing their statute, which is similar to 84 O.S.1981, § 231, and stated:
“We have analyzed these cases and concluded that the rule that there must be a conviction of the beneficiary before he may be barred from recovering the proceeds of a life insurance policy was ill-conceived and should no longer be followed in this state and that we should adopt the common-law rule which is almost universally followed in this country and which bars the beneficiary of a life insurance policy who feloniously kills the insured from recovering under the policy whether convicted or not.
“... The statute does not preclude judicial application of the common-law rule in cases where the beneficiary killed the insured but has not been convicted of the crime.” 662 P.2d at 1271. [emphasis added]
Likewise, we find that § 231 bars a beneficiary who has actually been convicted of the insured’s murder or first-degree manslaughter from recovering under the insurance policy. However, § 231 does not preclude judicial application of the common law rule we expressed in Equitable Life Assurance Society v. Weightman, supra, in cases where the beneficiary has not been convicted of the crime.
Section 231 does not provide that a conviction of the statutorily designated degrees of homicide is the only ground for a beneficiary’s disqualification, and we do not choose to construe it so narrowly.
Our construction of § 231 is supported by this Court’s holding in National Life and Accident Ins. Co. v. Reese, 186 Okl. 133, 96 P.2d 1058 (1939). In Reese, there had been no conviction of the beneficiary accused of killing the insured when an action to recover the proceeds of the decedent’s life insurance policy was brought by the beneficiary’s assignees. This Court, citing its decisions in Equitable, supra, and Goodwin, supra, upheld the trial court’s judgment awarding the proceeds to the insured’s estate rather than to the beneficiary’s assignees.
Thus, we conclude that under § 231, a beneficiary’s conviction of the insured’s murder or first-degree manslaughter is not required in order to preclude a beneficiary from recovering the proceeds of life insurance.
IV.
“WHETHER UNDER § 231 A BENEFICIARY WHO IS ACQUITTED OF MURDER OR FIRST-DEGREE MANSLAUGHTER OF THE INSURED IS AUTOMATICALLY ENTITLED TO THE INSURANCE PROCEEDS.
Even if § 231 does not require a conviction before a beneficiary’s recovery under an insurance policy may be barred, wife argues that her acquittal should still conclusively establish her right to the insurance proceeds, because her criminal responsibility for husband’s death has been adjudicated.
Wife suggests that we consider Wilson v. Wilson, 78 Cal.App.3d 226, 144 Cal.Rptr. 180 (1978), as persuasive authority. In Wilson, a California appellate court held that a wife’s acquittal on charges of murdering her husband was conclusive on the wrongfulness of her actions, and that she was therefore entitled to recover the proceeds under her husband’s insurance policies. However, unlike § 231, California’s slayer statute [Cal.Probate Code Ann. § 258 (West Supp.1984)], expressly gives conclusive effect to an acquittal.
Nor are we persuaded that the Tenth Circuit’s interpretation of 84 O.S.1981, § 231 in Glass v. United States, 506 F.2d 379 (10th Cir.1974), supports wife’s contention that she is entitled to automatically recover the insurance proceeds in light of her acquittal. The court’s statement in Glass that “[i]t was only after her conviction that [beneficiary], in legal effect, for*1033feited her right to the policy proceeds ...” (506 F.2d at 382) only supports the conclusion that because wife was not convicted, she has not forfeited any right she may have to the proceeds of husband’s insurance policy.
Wife argues that the issue of her criminal responsibility for husband’s death should not be relitigated in a civil proceeding. However, in light of the disparate consequences of a criminal adjudication and a civil proceeding, we find it unlikely that the legislature intended that an acquittal have any effect on the question of a beneficiary’s right to insurance proceeds under § 231.
Proof beyond a reasonable doubt is not necessary in order to establish the existence of a crime in a civil proceeding, and an acquittal may merely mean failure to meet the higher standard of proof required in a criminal proceeding. A subsequent civil action based on the same facts could produce a different result since a lesser burden of proof, a preponderance of the evidence, is required.
Moreover, special administrator and children, who are entitled to take under § 231 if wife is barred, were not parties to the criminal case. Due process standards would preclude their being bound by the result of proceedings in which they did not participate. See, Parklane Hosiery Co., Inc. v. Shore, 439 U.S. 322, 326, n.7, 99 S.Ct. 645, 649, n.7, 58 L.Ed.2d 552 (1979); Blonder-Tongue Laboratories, Inc. v. University of Illinois Foundation, 402 U.S. 313, 329, 91 S.Ct. 1434, 1443, 28 L.Ed.2d 788 (1971); California-Western States Life Ins. Co. v. Sanford, 515 F.Supp. 524, 533 (E.D.La.1981).
A number of courts have held that the acquittal of a beneficiary on charges of killing the insured is not conclusive on the issue of the beneficiary’s right to insurance proceeds.5 Likewise, we conclude that a beneficiary’s acquittal does not per se entitle that beneficiary to recover proceeds of a decedent’s insurance policy.
y.
WHETHER THE PENDING INTER-PLEADER ACTION IS BARRED BY FINAL JUDGMENTS IN OTHER CIVIL ACTIONS ARISING FROM HUSBAND’S DEATH
Wife argues that even if her acquittal on the first-degree murder and first-degree manslaughter charges does not conclusively establish her right to recover the proceeds under husband’s insurance policy, the issue of whether or not she feloniously killed husband was decided in her favor in a probate proceeding on April 6, 1984. Wife contends that under the doctrine of res judicata, or alternatively under the doctrine of collateral estoppel, children and special administrator are barred from asserting in the pending interpleader action that wife is not entitled to receive the insurance proceeds.
However, it does not appear from the record before us that the issue of whether or not the interpleader action is barred by the probate court’s judgment — or by judgments in other civil cases arising from husband’s death (including a pending wrongful death action, custody proceedings, and other probate proceedings) — has been argued before or considered by the trial court. The pre-trial hearing in the interpleader action was held on February 27, 1984, and the certified interlocutory order reviewed here by this Court was entered by the trial court on that date — more than a month prior to the probate court’s final determination on April 6, 1984.
Because the issue of whether the pending interpleader action is barred by judgments in other civil cases has not been raised or specifically dealt with in the trial *1034court, and because this question was not certified to us, we need not decide this issue in this case. Gilmore v. St. Anthony Hospital, Okl., 516 P.2d 248 (1973); State ex rel. Dept. of Highways v. Gosselin, Okl., 493 P.2d 430 (1972); Petitioners of School Dist. No. 9 v. Jones, 193 Okl. 9, 140 P.2d 922 (1943). Instead, that issue is addressed in a companion case, In the Matter of the Estate of Tony Franklin Hampton III, Deceased, Okl., 696 P.2d 1027, an appeal which is presently pending in this Court.
VI.
CONCLUSION
We agree with the trial court’s finding that 84 O.S.1981, § 231 does not require that a beneficiary be convicted of the insured’s murder or first-degree manslaughter in order to be disqualified from receiving the proceeds under the insurance policy. We further agree with the trial court that under § 231 an acquittal of these felonies is not conclusive on the issue of whether or not a beneficiary took, or caused to be taken, the life of the insured in such a manner as to constitute a felonious, intentional, unjustifiable homicide, and that this issue may be litigated in a subsequent civil proceeding to determine the rights of claimants to the decedent’s insurance proceeds. See, National Life and Accident Ins. Co. v. Reese, 186 Okl. 133, 96 P.2d 1058 (1939).
The trial court correctly concluded that wife has the burden of establishing by a preponderance of the evidence the existence of the insurance contract, the death of the insured covered by the policy, and her status as beneficiary under the policy. See, Metropolitan Life Ins. Co. v. Rosier, 189 Okl. 448, 117 P.2d 793 (1941).
If wife makes a prima facie showing that she has a right to recover as beneficiary under husband’s policy, children and special administrator must be permitted to litigate their affirmative defense, whether or not wife took, or caused to be taken, the life of husband in such a manner as to constitute a felonious, intentional and unjustified homicide. If they prove this fact by a preponderance of the evidence, wife shall be precluded from recovering the insurance proceeds under husband’s policy, and the proceeds shall be distributed according to the provisions set out in 84 O.S.1981, § 231.
The trial court’s order is AFFIRMED, with directions that the cause proceed to trial in accordance with this opinion.
AFFIRMED.
HODGES, LAVENDER, HARGRAVE and SUMMERS, JJ., concur.
OPALA, J., concurs by separate opinion.
DOOLIN, V.C.J., and WILSON and KAUGER, JJ., dissent.

. Hereinafter, the term "felonious” is used to mean "Proceeding from an evil heart of purpose. Wickedly and against the admonition of the law; unlawfully.” Black’s Law Dictionary, 5th ed.


. Section 231 was enacted by the Oklahoma legislature in 1915 (Laws 1915, c.136, § 1), and was amended in 1963 (Laws 1963, c.309, § 1) and in 1975 (Laws 1975, c.356, § 1). In its original form, the first part of the section read: "No person who is convicted of having taken, or causes or procures another so to take, the life of another, shall inherit from such person, ...” The 1963 amendment added to the beginning of the section the emphasized words: “No person who is convicted of murder or manslaughter in the first degree under the laws of this State, or the laws of any other state or Foreign Country, of having taken, ...” The 1975 amendment added the statutory definitions of murder in the first degree, murder in the second degree and first degree manslaughter, and added the phrase “or as a surviving joint tenant.”
The emphasized language in § 231 with regard to beneficiaries of insurance policies has not been amended in any respect.


. See, e.g., Kan.Stat.Ami. § 59-513 (1983); Ken. Rev.Stat.Ann. § 381.280 (1981); N.C.Gen.Stat. § 31A-3 et seq. (1976); Ohio Rev.Code Ann. § 2105.19 (1976); S.C.Code § 21-1-50 (1976); Va.Code § 64.1-18 (1980); W.Va.Code § 42-4-2 (1982); Utah Code Ann. § 75-2-804 (1975).


. See, e.g., Harper v. Prudential Insurance Co. of America, 233 Kan. 358, 662 P.2d 1264 (1983); Quick v. United Benefit Life Ins. Co., 287 N.C. 74, 213 S.E.2d 563 (1975); Smith v. Todd, 155 S.C. 323, 152 S.E. 506 (1930); Metropolitan Life Ins. Co. v. Hill, 115 W.Va. 515, 177 S.E. 188 (1934); Continental Bank & Trust Co. v. Maaq, 285 F.2d 558 (10th Cir.1960) (Utah).


. Acquittal based on insanity; see, e.g., In Re Vadlamudi Estate, 183 N.J.Super. 342, 443 A.2d 1113 (1982); California-Western States Life Ins. Co. v. Sanford, 515 F.Supp. 524 (E.D.La.1981). Acquittal based on self-defense: see, e.g., United States v. Burns, 103 F.Supp. 690 (D.Md.1952), aff'd 200 F.2d 106 (4th Cir.1952); Minnesota Mutual Life Ins. Co. v. James, 202 F.Supp. 243 (D.C.Mo.1962); Aetna Life Ins. Co. v. McDuffie, 273 F.2d 609 (6th Cir.1960).